.‘C.‘<_,.    :, +              .i

                                                                                         ‘;   739
    I




                         OFtiCE OF THE ATTORNEYGENERAL OF TEXAS
                                          AUSTIN
            GROVER   SELLERS
            AITQRNEI
                 GENERAL
                                                        11




            Honorable L, A. Woods                                    .
            State Superintendent of Public        Instruction
            Austin, Texas
            Dear sir:                      Oplnlon No. O-6569
                                           Rex   Slim        tho law does




                      Thin repllSs  to your
            Pay 3. 1945, vhich reads as fo

                                                                    ides    in partt




                                                   eat of the schools
                                                 e funds are appropriated.         1’
                                       call also that Article   2657 empovers
                                       tendcnt to issue regulations   and lnter-
                                    the school law.
                       aAotfng under these 8t8tutes           and in coopqratlon
                 with the Legislative   Accountant,          ve based the trans-
                 portation .g%i.nts for the current          tam on the first    six
                 months of’ the school term and set           April 1, 1945, aa the
                 deadline for gottlng the reports            to this offIce.    During
                 the fall-we put out a Schooluan’s            Calendar and Guide
                 that called attention 2to the faat           that April 1 was the
                                                                                740

    Bonorable. L. A. Woods, page 2



          last day ~for filing   transportation    reports In the
          Equalization  Division.     On January 24, 1945, ve
          furnished the necessary forms to the county super-
          intendents and sent a letter      to the county aupe&
          lntendents and prInclpals     and nuperIntandents of
          the receIvIng schools of the state, pointing out
          again that the transportation      reports should be
          sent In promptly after the close of the sixth month
          of the term and In no Instance later than April 1.

               ‘This question: Since the lav does tiot set a date
          for submitting transportation    reports to this offIc&,
          are ve not authorized to set such a date on vhich
          the reports are due In this office     so that all re-
          ports can be audited and the money dlstrlbutod     before
          the close of the fiscal   parlod?”                 . ’

               In addition to the above-quoted  part of Article 6, the
    other provision   of B. B. 176 or Chapter 373, Acts of the Portg-
    eighth Legislature,   to be considered In answering your request
    Is Section 1 of Article 9, which provides as Pollowsr

               0      PInal payment by warrant’ of the total
          emo& iliotted      to any one school shall then be
          made not later than June 1, or as early as nossi-
          ble thereafter after tho approval and upon the
          order oi’ ~the State Superintendent   of Public In-
I         structlon  and the Legislative   Accountant.   . . .’

                 The Legislature   did not provide a fixed date for the
!   sgenctea receiving     State aid to submit transportation      reports to
i   your office..’   The Legislature,   howover, did grant to your office
    sad the Legislative     Accountant the authority     to make reasonable
    rules and ragulatlons’ne~ceasarg      to carry out the provisions      of
    Chapter 37.3. The date June 1, as provided In Section 1 of Artlclo
    9, Is dtrectorp.      Before your department and the Leglslatlve
    accountant can attempt to comply with the provlslone          of the stat-
    Ute and make the final payment of the money allocated,          you must
’   have the reports from the various schools In time to allow your
j   department and the Legislative      Accountant to make an audit of the
    same SO that the warrants can be issued, If possible,          by June 1
    Of eaoh year “or as early as posalble        thereafter.*   If your de-
    partment and the. LegIslatIve     Accountant cannot, under your 6u-
    thorIty to make rules and regulations,        Six a date for the fllI.W$
    Of the rapoh,       It would be lmposslble    for you to efficiently      ad-
    Nnlster    the provisions    of Chapter 373.    We do not believe     that the
    bgislature     Intended to pass an unworkable lav.
-,>   .     .   .’ 1




                                                                         741
          ~cnora~le L. A. Woods, page 3


                      We are, therefore,   o? the opinion that, your departmnt,
          ~0 co-opimation with the Lcglslatlve     Accountant, has the author-
          ity to prowlgate a rule fixing a Oat6 for the various cjchool au-
          thoritlea to file their tmnsportatlon      reports with your ‘office.
          yo are also of the opinion thati April 1 of each yew lo a reason-
          able time to rcqulre the raports to be filed,      eince that. date
          b.llous approxinately al&y days for the auditing Of the thouotlnda
          of reports.    Slnco June 1 io uerelg a directory bnt;e, we suggest
          that you also include In the rule a provlslon allo~lng reports to
          ;lfgiz$ter       Ap~prll1 If ifood cause ia ohouzx for ths delay of
                       .
                                                    Yours vary truly,




                                                      c